DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.
Claims 1-10, 13-14, 16-18 and 21 are cancelled.
Claims 11, 15 and 24-32 are currently amended.
Claim 33 is new.
Claims 11-12, 15, 19-20 and 22-33 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 11-12, 15, 18-21, 24 and 28 under 35 U.S.C. 103 as being unpatentable over Voytas et al. (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) in view of Klein et al. (1992. Transformation of microbes, plants and is withdrawn in light of the amendment of claim 11.

The rejection of claims 11-12, 15, 18-21, 24-27 and 29-31 under 35 U.S.C. 103 as being unpatentable over Voytas et al. (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) in view of Christou et al. (U.S. Patent No. 6,846,970, issued Jan. 25, 2005), Leduc et al. (Gene transfer to inflorescence and flower meristems using ballistic microtargeting. Sex. Plant Reprod. 1994. 7: 135-143) and Barcelo et al. (Transgenic cereal (tritodeum) plants obtained at high efficiency by microprojectile bombardment of inflorescence tissue. The Plant Journal. 1994. 5(4), 583-592) is withdrawn in light of the amendment of claim 11.

The rejection of claims 11-12, 15, 18-21 and 32 under 35 U.S.C. 103 as being unpatentable over Voytas et al. (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) in view of Wang et al. (Cotton transformation via pollen tube pathway. Methods Mol Biol. 2013;958:71-7) is withdrawn in light of the amendment of claim 11.

The rejection of claims 11-12 and 22-23 under 35 U.S.C. 103 as being unpatentable over Voytas et al. (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Klein et al. (1992. Transformation of microbes, plants and animals by particle bombardment. Biotechnology (NY) 10(3):286-91) in view of Wang et al. (One-step generation of mice carrying mutations in multiple genes by CRISPR/Cas-mediated genome engineering. Cell. 2013 May 9;153(4):910-8. Epub 2013 May 2) and Jiang et al. (Demonstration of CRISPR/Cas9/sgRNA-is withdrawn in light of the amendment of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 15, 19-20 and 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytas et al. (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) in view of Martin-Ortigosa et al. (U.S. Patent Application Publication No. 2014/0096284, published Apr. 3, 2014), and further in view of Klein et al. (1992. Transformation of microbes, plants and animals by particle bombardment. Biotechnology (NY) 10(3):286-91), Christou et al. (U.S. Patent No. 6,846,970, issued Jan. 25, 2005), Leduc et al. (Gene transfer to inflorescence and flower meristems using ballistic microtargeting. Sex. Plant Reprod. 1994. 7: 135-143), Barcelo et al. (Transgenic cereal (tritodeum) plants obtained at high efficiency by microprojectile bombardment of inflorescence tissue. The Plant Journal. 1994. 5(4), 583-592) and Fernando et al. (Transient gene expression in pine pollen tubes following particle bombardment. Plant Cell Reports. (2000) 19:224-228).
The claims as currently amended are drawn to a method for conducting site-directed modification to a target fragment of a target gene in a plant of interest comprising introducing a non-inheritable material into a cell or a tissue or a part of the plant of interest by particle bombardment using particles comprising silica and/or gold; wherein said non-inheritable material is a nuclease of a CRISPR associated system specific to said target fragment, wherein the target fragment is cleaved by said nuclease, and wherein a site-directed modification to the target fragment is achieved through a DNA repairing event in the plant; wherein said tissue is a callus, an immature embryo, or a mature embryo; or wherein said part of the plant is a leaf, a shoot apex, a hypocotyl, a young spike, an inflorescence, or a pollen tube, and wherein the non-inheritable material is composed of a mixture of nuclease of a CRISPR associated system and a guide RNA; wherein said guide RNA is an RNA with a palindromic structure which is formed by partial base-pairing between a crRNA and a tracrRNA; said crRNA contains an RNA fragment capable of complementarily binding to the target fragment, including a method wherein the nuclease is a CRISPR/Cas9 nuclease, including wherein the non-inheritable material is 
The claims are also drawn to a method for making a transgene-free mutant plant, specifically comprising the following steps: conducting a site-directed modification to a target fragment of a target gene in a plant of interest according to the method of claim 11, wherein a plant is obtained in which the functions of the target gene are lost or changed and the genome of the plant is free of an integrated exogenous gene.
Voytas et al. teach a method comprising introducing a non-inheritable material into a plant cell, wherein the non-inheritable material is a nuclease specific to an endogenous gene (a target fragment of a target gene in a plant of interest), wherein the endogenous gene is cleaved by the nuclease, and wherein a site-directed modification to the endogenous gene is achieved through a DNA repairing event in the plant (claims 1-31). The nuclease used in the method of Voytas et al. can be a CRISPR/Cas9 nuclease (claim 7). The non-inheritable material used in the method of Voytas et al. can be composed of a Cas9 protein and a guide RNA (paragraph [0008]). The guide RNA is inherently an RNA with a palindromic structure which is formed by partial base-pairing between a crRNA and a tracrRNA; said crRNA contains an RNA fragment capable of complementarily binding to the target fragment (paragraph [0047] citing Gasiunas et al. (Cas9-crRNA ribonucleoprotein complex mediates specific DNA cleavage for adaptive immunity in bacteria. Proc Natl Acad Sci U S A. 2012 Sep 25;109(39):E2579-86. Epub 2012 Sep 4). The non-inheritable material used in the method of Voytas et al. can be introduced into 
Voytas et al. do not teach a method wherein the tissue is a callus, an immature embryo, or a mature embryo; or wherein said part of the plant is a leaf, a shoot apex, a hypocotyl, a young spike, an inflorescence, or a pollen tube, or particles comprising silica and/or gold.
Martin-Ortigosa et al. teach the use of particles comprising silica or gold to deliver biomolecules to plant cells by particle bombardment, wherein the delivered biomolecules include isolated protein, isolated nucleic acid including RNA, or a mixture or complex of isolated nucleic acid and isolated protein (paragraphs [0008], [0015], [0017], [0019], [0050], [0051], [0066], [0070], [0076]-[0086], [0093]-[0099]). Martin-Ortigosa et al. also teach that their methods and compositions are useful for transient modifications, such as using proteins with a short half-life, or in gene editing, where the delivery of an enzyme involved in DNA recombination, DNA cleavage, or DNA modification could help to engineer accurately plant genomes including organelle genomes such as chloroplasts and mitochondria, thereby improving plant transformation or allowing for precise gene edition (paragraph [0009]). Martin-Ortigosa et al. additionally teach that their simple combination of protein and DNA lyophilized with the microparticles can effectively deliver both molecules to plant tissues upon bombardment, without modifying the enzyme, the DNA sequence or the gold microparticle, indicating that 
Klein et al. teach that particle bombardment is a physical method for gene delivery, and the use of particles comprising gold for particle bombardment (page 286). Klein et al. also teach the introduction of a nucleic acid into a plant tissue or plant part through particle bombardment, wherein the tissue is callus and wherein the plant part is the shoot apex (page 288 column 1). Klein et al. additionally teach that the acceleration methods utilized in particle bombardment can deliver macromolecules through cell membranes, walls and extracellular matrices, and that the use of particle bombardment is expected to expand to the delivery of proteins, RNA, and other macromolecules to plant cells (page 290 column 1).
Christou et al. teach the introduction of a nucleic acid into a plant tissue or plant part through particle bombardment, wherein the tissue is callus, immature embryo or mature embryo, and wherein the plant part is a leaf or hypocotyl (claims 1-3 and 17-20). 
Leduc et al. teach the introduction of a nucleic acid into a plant part through particle bombardment, wherein the plant part is a young spike.
Barcelo et al. teach the introduction of a nucleic acid into a plant part through particle bombardment, wherein the plant part is an inflorescence.
Fernando et al. teach the introduction of a nucleic acid into a plant part through particle bombardment, wherein the plant part is a pollen tube
Given the teachings of Voytas et al. that site-directed modification to a target fragment of a target gene in a plant of interest can be accomplished by introducing a non-inheritable material prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to introduce through biolistic mediated transfection (i.e. particle bombardment) a purified Cas9 nuclease protein along with a guide RNA for target site recognition in a plant cell by particle bombardment using particles comprising silica and/or gold. The employment of particle bombardment using particles comprising silica and/or gold to introduce into a plant cell a purified Cas9 nuclease protein along with a guide RNA for target site recognition of a target gene in a plant would have been an obvious optimization of experimental design parameters, given that Voytas et al. generally teach biolisitic delivery of a Cas9 nuclease protein and a guide RNA to plant cells, and given that Martin-Ortigosa et al. specifically teach the use of particles comprising silica or gold to deliver nucleic acids and proteins to plant cells by particle bombardment, including for the purpose of gene editing and genome modification. 
prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to introduce through biolistic mediated transfection (i.e. particle bombardment) a purified Cas9 nuclease protein along with a guide RNA for target site recognition in a plant cell such as those in callus tissue, an immature embryo, a mature embryo, a leaf, a shoot apex, a hypocotyl, a young spike, an inflorescence or a pollen tube by particle bombardment using particles comprising silica and/or gold. The use of callus tissue, an immature embryo, a mature embryo, a leaf, a shoot apex, a hypocotyl, a young spike, an inflorescence or a pollen tube as a target tissue or target plant part for biolistic mediated introduction of a purified Cas9 nuclease protein along with a guide RNA for target site recognition in a plant cell using particles comprising silica and/or gold would have 
Additionally, a person having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that methods of biolistic mediated transfection (i.e. particle bombardment) are not limited to the introduction into plant cells of DNA only, as evidenced by the earlier suggestion by Klein et al. that the particle bombardment delivery method is expected to expand to the delivery of proteins, RNA, and other macromolecules to plant cells, and as evidenced by the later assertion by Martin-Ortigosa et al. that particles comprising silica or gold can be used to deliver biomolecules such as proteins, nucleic acids including RNA, or a mixture or complex of nucleic acid and isolated protein to plant cells by particle bombardment. 
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 11-12 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytas et al. (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) in view of Martin-Ortigosa et al. (U.S. Patent Application Publication No. 2014/0096284, published Apr. 3, 2014), and further in view of Kim et al. (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Res. 2014 Jun;24(6):1012-9. Epub 2014 Apr 2) and Jiang et al. (Demonstration of CRISPR/Cas9/sgRNA-mediated targeted gene modification in Arabidopsis, tobacco, sorghum and rice. Nucleic Acids Res. 2013 Nov;41(20):e188. Epub 2013 Sep 2).
Claim 11 as currently amended is drawn to a method for conducting site-directed modification to a target fragment of a target gene in a plant of interest comprising introducing a non-inheritable material into a cell or a tissue or a part of the plant of interest by particle bombardment using particles comprising silica and/or gold; wherein said non-inheritable material is a nuclease of a CRISPR associated system specific to said target fragment, wherein the target fragment is cleaved by said nuclease, and wherein a site-directed modification to the target fragment is achieved through a DNA repairing event in the plant; wherein said tissue is a callus, an immature embryo, or a mature embryo; or wherein said part of the plant is a leaf, a shoot apex, a hypocotyl, a young spike, an inflorescence, or a pollen tube, and wherein the non-inheritable material is composed of a mixture of nuclease of a CRISPR associated system and a guide RNA; wherein said guide RNA is an RNA with a palindromic structure which is formed by partial base-pairing between a crRNA and a tracrRNA; said crRNA contains an RNA fragment capable of complementarily binding to the target fragment.
Claim 12 is drawn to the method of claim 11, wherein said nuclease is a CRISPR/Cas9 nuclease.
Claim 22 is drawn to the method of claim 11, wherein the guide RNA is a sgRNA.
Claim 23 is drawn to the method of claim 12, wherein the guide RNA is a sgRNA.
Voytas et al. teach a method comprising introducing a non-inheritable material into a plant cell, wherein the non-inheritable material is a nuclease specific to an endogenous gene (a 
Voytas et al. do not teach a method wherein the tissue is a callus, an immature embryo, or a mature embryo; or wherein said part of the plant is a leaf, a shoot apex, a hypocotyl, a young spike, an inflorescence, or a pollen tube, or particles comprising silica and/or gold, or the use of a Cas9 nuclease of a CRISPR associated system comprising a single guide RNA (sgRNA).

Kim et al. teach the use of a non-inheritable Cas9 nuclease of a CRISPR associated system comprising a Cas9 nuclease and a single guide RNA (sgRNA) to modify targeted genes in human cells.
Jiang et al. teach the use of an inheritable Cas9 nuclease of a CRISPR associated system comprising DNAs expressing a Cas9 nuclease and a single guide RNA (sgRNA) to modify targeted genes in Arabidopsis, tobacco, sorghum and rice plant cells.
prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to introduce into a plant cell such as those in leaves and immature embryos through biolistic mediated transfection (i.e. particle bombardment) using particles comprising silica OR a non-inheritable Cas9 nuclease of a CRISPR associated system comprising a Cas9 nuclease and a single guide RNA (sgRNA) for a non-inheritable Cas9 nuclease of a CRISPR associated system comprising a Cas9 nuclease and a guide RNA) to obtain predictable results (the modification of a target gene in a plant cell). Further, the use of leaves or immature embryos as a target tissue or target plant part for biolistic mediated transfection of a non-inheritable Cas9 nuclease of a CRISPR associated system comprising a Cas9 nuclease and a single guide RNA (sgRNA) would have been an obvious optimization of experimental design parameters, given that Voytas et al. generally teach biolisitic delivery of a Cas9 nuclease protein and a guide RNA to plant cells, and given that Martin-Ortigosa et al. specifically teach the use of particles comprising silica or gold to deliver nucleic acids and proteins to plant cells such as those in leaves and immature embryos by particle bombardment, including for the purpose of gene editing and genome modification. Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 11 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytas et al. (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) in view of Wang et al. (U.S. Patent Application Publication No. 2013/0145488, published Jun. 6, 2013).
Claim 11 as currently amended is drawn to a method for conducting site-directed modification to a target fragment of a target gene in a plant of interest comprising introducing a non-inheritable material into a cell or a tissue or a part of the plant of interest by particle bombardment using particles comprising silica and/or gold; wherein said non-inheritable material is a nuclease of a CRISPR associated system specific to said target fragment, wherein the target fragment is cleaved by said nuclease, and wherein a site-directed modification to the target fragment is achieved through a DNA repairing event in the plant; wherein said tissue is a callus, an immature embryo, or a mature embryo; or wherein said part of the plant is a leaf, a shoot apex, a hypocotyl, a young spike, an inflorescence, or a pollen tube, and wherein the non-inheritable material is composed of a mixture of nuclease of a CRISPR associated system and a guide RNA; wherein said guide RNA is an RNA with a palindromic structure which is formed by partial base-pairing between a crRNA and a tracrRNA; said crRNA contains an RNA fragment capable of complementarily binding to the target fragment.
Claim 33 is drawn to the method of claim 11, wherein the particle comprises Silica Au-MSN.
Voytas et al. teach a method comprising introducing a non-inheritable material into a plant cell, wherein the non-inheritable material is a nuclease specific to an endogenous gene (a target fragment of a target gene in a plant of interest), wherein the endogenous gene is cleaved by the nuclease, and wherein a site-directed modification to the endogenous gene is achieved 
Voytas et al. do not teach a method wherein the tissue is a callus, an immature embryo, or a mature embryo; or wherein said part of the plant is a leaf, a shoot apex, a hypocotyl, a young spike, an inflorescence, or a pollen tube, or a method wherein the particle comprises Silica Au-MSN.
Wang et al. teach the use of Silica Au-MSN particles to deliver nucleic acids including RNA and proteins to plant cells by particle bombardment, including the co-delivery of proteins and nucleic acids (paragraphs [0011], [0012], [0017], [0023], [0042], [0043], [0045], [0046], 
Given the teachings of Voytas et al. that site-directed modification to a target fragment of a target gene in a plant of interest can be accomplished by introducing a non-inheritable material into a cell or a tissue or a part of the plant of interest through biolistic mediated transfection (i.e. particle bombardment); wherein said non-inheritable material is introduced as a purified Cas9 nuclease protein along with a guide RNA for target site recognition, wherein the target fragment is cleaved by said nuclease, and wherein a site-directed modification to the target fragment is achieved through a DNA repairing event in the plant, wherein the CRISPR associated system utilizes a generic guide RNA, given the teachings of Wang et al. that Silica Au-MSN particles can be used to deliver nucleic acids including RNA and proteins to plant cells such as those in leaves and immature embryos by particle bombardment, and given the teachings of Wang et al. that Silica Au-MSN particles are useful in particular for gene targeting and the direct delivery of a protein that directly or indirectly acts on a co-delivered nucleic acid molecule to allow for direct genome modification, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Silica Au-MSN particles to deliver a purified Cas9 nuclease protein along with a guide RNA for target site recognition of a target gene to plant cells such as those in leaves and immature embryos by particle bombardment. The use of Silica Au-MSN particles to deliver a purified Cas9 nuclease prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662